ON MOTION TO DISMISS APPEAL
LOTTINGER, Judge.
The record reveals that the judgment of the Trial Court in this matter was mailed to counsel of record on June 27, 1966, and the appeal bond was filed on November 16, 1966.
Since the appeal was not perfected by filing of the bond within 90 days after judgment this Court is without jurisdiction to entertain the appeal, C.C.P. 2087; Langston v. Willis, La.App., 179 So.2d 653; Agricultural Enterprises, Inc., v. McPherson, La.App., 160 So.2d 451; Wulff v. Mayer, La.App., 144 So.2d 246; Rolston v. Lafayette Concrete Pipe Company, Inc., La. App., 144 So.2d 924.
It is therefore ordered, adjudged and decreed that the appeal be, and the same is, hereby dismissed with prejudice.
Appeal dismissed.